PER CURIAM.
Movant alleges that he has appealed from an order denying his application for a writ of habeas corpus entered by the United States District Court for the Eastern District of Washington, Southern Division.
He seeks bail pending appeal. Rule 27, subd. 1 of the Rules of the United States Court of Appeals for the Ninth Circuit provides:
“Pending an appeal from the final decision of any court or judge declining to grant the writ of habeas corpus, the custody of the prisoner shall not be disturbed.” See also Rule 49, Rules of the Supreme Court, 28 U.S.C.A.
The motion is denied.